Strahan, C. J.,
delivered the opinion of the court.
The tendency of all the recent decisions of this court on the subject of appeals is not to dismiss them if they could be retained for trial, for the simple reason that courts are established to hear and determine judicial questions and not to arbitrarily turn the parties out of court without the opportunity of being heard; but we cannot dispense with the necessary papers to bring an appeal into this court. In the construction of appeal papers we have applied the most liberal rule of construction and have allowed undertakings to be filed and papers supplied whenever we had the power to do so. But under any view of the subject, we think the judgment appealed from must be affirmed. If the notice of appeal had simply contained the title of the court, the names of the parties, the date of the judg*493ment, and had made known to the respondent that an appeal was taken from the judgment in that action, without any attempt to further describe it, the notice would have been sufficient. But here, the judgment is so entirely misdescribed that we must conclude that the appeal is from some other judgment than the one contained in this record. The judgment in the record is for the recovery of specific personal property, or its value in case delivery could not be had, together with damages for its detention, and costs and disbursements. The judgment described in the notice is for a specific sum of money. These discrepancies are too great to be reconciled according to any principle or authority. Counsel for appellant relies upon Lancaster v. McDonald, 14 Or. 264, but that case, neither in its facts nor reasoning, will sustain appellant’s contention.
The judgment appealed from must be affirmed.